Opinion by
Mr. Chief Justice Brown,
The questions raised by these two appeals were properly passed upon by the learned court below in its opinion disposing of the exceptions to the report of the auditor. Nothing can be profitably added to the views expressed in that opinion, and, on it, each appeal is dismissed at the cost of the appellant. While no assignment questions the surcharge of $1,500, the difference between the actual value of the'Mercersburg property and the price at which Andrew R. Schnebly undertook to sell it to his second wife, the court below will, upon proper application, direct it to be stricken out, in view of what appears in the opinion filed this day in Appeal of Hoffeditz, 249 Pa. 208.
Appeals dismissed.